Citation Nr: 0202514	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  99-23 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right ankle 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for chronic sinusitis.  

5.  Entitlement to service connection for defective hearing.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from July 1990 to 
September 1997.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant has low back strain that began in service.  

2.  The appellant's multiple right ankle sprains in service 
were acute and transitory, and resolved without residuals.  

3.  A right knee disorder is not shown to have been present 
in service.  

4.  Chronic sinusitis is not shown to have been present in 
service.  

5.  Defective hearing is not shown to have been present in 
service.  


CONCLUSIONS OF LAW

1.  Low back strain was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp 2001); 
38 C.F.R. § 3.303 (2001).  

2.  Chronic residuals of right ankle sprains were not 
incurred or aggravated in military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp 2001); 38 C.F.R. 
§ 3.303 (2001).  

3.  A right knee disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  

4.  Chronic sinusitis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  

5.  Defective hearing was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has disorders of the low back, 
right ankle, and right knee that had their origins during 
military service, and that he has chronic sinusitis and 
defective hearing that began in service.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file, and he has not 
indicated the existence of any additional evidence that might 
be pertinent to the claim.  Additionally, the September 1999 
Statement of the Case informed him of what evidence was 
needed to demonstrate that his claimed disorders of the low 
back, right knee, and right ankle, along with his claimed 
chronic sinusitis and defective hearing warranted service 
connection, and he was provided ample opportunity and time to 
submit evidence.  The Board notes that the appellant 
presented testimony at a Travel Board hearing in November 
2001, and, at the same time, submitted additional private 
medical records for which he attached a waiver of RO 
consideration.  Therefore, the Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  A Low Back Disorder

At the November 2001 Travel Board hearing, the appellant 
stated that he was seen on several occasions during service 
for complaints of low back pain, for which treatment included 
cortisone shots and physical therapy, and that he currently 
takes medications for his back pain while performing physical 
therapy exercises at home.  

Service medical records show that the appellant was initially 
treated for low back pain in April 1997, one day after 
playing basketball.  He was diagnosed with lumbar muscle 
strain.  Four days later, his back pain was not as bad, and 
the diagnosis was mechanical low back pain.  One week after 
that, the diagnosis was L4-5 interspinous ligament strain.  
He subsequently received treatment for low back pain in July 
1997, and was diagnosed with mechanical low back pain with 
loss of lordotic curve at his August 1997 separation 
examination.  

The appellant underwent a VA medical examination in April 
1998.  He gave a history of low back pain since service, 
which would occur approximately every other week and would 
last from two hours to a day and a half.  He indicated that 
prolonged sitting or standing made the pain worse.  He stated 
that the back pain had subsided recently to the point that he 
had had no problems in the past month, and that, while not 
using a back brace, he did use a commercial back support at 
times.  Examination of the lumbar spine revealed no 
tenderness, deformity, or edema, and the musculature was 
within normal limits.  Ranges of motion in the lumbar spine 
were limited as follows: extension to 16 degrees; flexion to 
69 degrees; right lateral flexion to 27 degrees; left lateral 
flexion to 37 degrees; and rotation, left and right, to 35 
degrees.  An X-ray of the lumbar spine was normal.  The 
diagnosis was chronic low back pain of unknown etiology.  The 
examiner opined that functional loss due to low back pain was 
minimal to moderate.  

Private medical records, dated from August 1997 to November 
2000, show that the appellant received therapy for low back 
pain during August and September 1997 from Healthsouth 
Rehabilitation Center of Granite Hill (while still in the 
service).  In September 1999, he was treated for back pain, 
primarily in the mid thoracic paraspinous muscles and medial 
to both scapulae.  He was treated for low back pain again in 
November 2001, more in the right thoracic spine, with point 
tenderness noted in the paraspinous muscles on the right and 
medial to the right scapula.  

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that there is 
currently some limitation of motion in the lumbar spine, 
which represents a continuity of symptomatology as to low 
back pain initially manifested in service.  Therefore, the 
Board concludes that service connection is warranted for low 
back strain.  

II.  A Right Ankle Disorder

The appellant testified at his November 2001 Travel Board 
hearing that he takes pain pills for his residuals of 
multiple right ankle sprains he experienced in service.  

Service medical records show that he was initially treated in 
May and June 1993 for a right ankle sprain he sustained 
playing basketball.  In October 1994, he was again treated 
for a right ankle sprain, which had been incurred playing 
football.  He also received treatment for a right ankle 
sprain in April 1995.  At the August 1997 separation 
examination, the diagnoses included a history of recurrent 
right ankle sprains.  

At the April 1998 VA examination, the appellant described 
intermittent pain in his right ankle, with popping and 
frequent locking.  He indicated that he had had a Neoprene 
brace prescribed for the ankle and that he used a lace-up 
type of support for his right ankle when playing sports.  
Examination of the right ankle revealed no tenderness, 
deformity, or edema.  Dorsiflexion in the ankle was to 10 
degrees, while plantar flexion was to 45 degrees.  The 
diagnosis was remote history of right ankle sprain with 
subsequent, intermittent pain and tenderness.  An X-ray of 
the right ankle was normal.  The examiner stated that 
functional loss due to right ankle pain was minimal to 
moderate.  

Although the appellant reports that he experiences 
intermittent right ankle pain, with popping and locking of 
the ankle, the postservice evidence presented does not 
demonstrate that his has residuals related to the inservice 
right ankle sprains.  His last treatment in service for a 
right ankle sprain occurred in April 1995, and there is no 
medical evidence showing treatment since then for any right 
ankle disability.  The April 1998 VA examination revealed 
that there was no tenderness, deformity, or edema in the 
right ankle, that range of motion in the ankle was good, and 
that there were no abnormalities shown on X-ray.  There is no 
competent medical evidence that demonstrates the presence of 
a right ankle disorder related to military service.  
Therefore, the Board finds that the weigh of the evidence is 
against the appellant's claim for service connection for a 
right ankle disorder.  

III.  A Right Knee Disorder

At the November 2001 Travel Board hearing, the appellant 
stated that he twisted his right knee in service, and that he 
currently takes pain pills for right knee pain.  

Service medical records show no treatment for any right knee 
disability.  At the August 1997 separation examination, it 
was noted in the medical history that the appellant had a 
complaint of right knee pain.  

At the April 1998 VA examination, the appellant gave a 
history of pain and swelling in his right knee since 
1992/1993 that he related to playing sports, although he 
stated that he did not remember a definite injury.  He 
described occasional pain and swelling in the right knee that 
occurred mostly after playing sports, for which he would take 
an occasional Tylenol.  He reported that he had been 
prescribed a Neoprene knee support to wear for the right knee 
when playing sports.  Examination revealed no tenderness, 
deformity, edema, or instability.  Range of motion in the 
knee was normal, with flexion to 140 degrees and extension to 
0 degrees.  An X-ray of the right knee was normal.  The 
diagnosis was chronic pain of the right knee of unknown 
etiology.  The examiner stated that functional loss due to 
right knee pain was minimal to moderate.  

Private medical records dated since service show no treatment 
for a right knee disability.  

Notwithstanding the appellant's current complaints of 
occasional pain and swelling in his right knee, the Board 
notes that the medical evidence presented in this case shows 
no treatment for a right knee disability either during 
service or thereafter.  There is no competent medical 
evidence that demonstrates the appellant has a right knee 
disorder that is related to military service.  Therefore, the 
Board concludes that the weight of the evidence is against 
the appellant's claim that he has a right knee disorder that 
began in service.  

IV.  Sinusitis

At the November 2001 Travel Board hearing, the appellant 
stated that he had experienced nose bleeds since service, 
which he attributed to chronic sinusitis.  

Service medical records show treatment on four occasions for 
upper respiratory infections (April 1994, January 1995, 
February 1996, and June 1996), with sinus congestion noted in 
January 1995 and February 1996, and sinus pain reported in 
June 1996.  In February 1996, when the appellant complained 
of sinus congestion, headaches, nasal congestion, a sore 
throat, and a cough, early sinusitis was diagnosed as 
secondary to the upper respiratory infection.  The August 
1997 separation examination report, while noting that the 
appellant experienced seasonal allergies, indicated that 
there was no history of sinusitis.  

At the April 1998 VA examination, the appellant gave a 
history of sinusitis, which he indicated had been manifested 
by rhinorrhea and occasional flecks of blood in the drainage, 
mostly during the winter months and lasting up to  two days.  
He indicated that he took over-the-counter antihistamines for 
the problem, and that he had been told about two years before 
that he had a sinus infection for which he thought he had 
been given antibiotics.  Examination revealed that the nose, 
sinuses, mouth, and throat were all within normal limits.  
Allergic rhinitis was diagnosed.  

The postservice private medical records show that the 
appellant complained of allergies, a cough, congestion, a 
runny nose, sneezing and itching of the eyes in May 1998.  
Examination was unremarkable except for postnasal drainage 
and congested nares.  The diagnosis was allergic rhinitis.  
He was treated in November 1998 for complaints of a sore 
throat, a little nosebleed in the morning, congestion, and a 
cough.  Examination was remarkable for an inflamed pharynx.  
When seen in September 1999, his complaints included 
congestion, and he reported that taking Claritin stopped him 
up and made him worse, including causing nose bleeds.  
Examination revealed nasal congestion and swollen turbinate.  
The tympanic membranes were clear, and the pharynx was 
unremarkable.  

After reviewing the evidence presented in this case, the 
Board has determined that service connection is not warranted 
for chronic sinusitis because there is no competent medical 
evidence of record that demonstrates that chronic sinusitis 
was manifested in service, or is currently shown.  

V.  Defective Hearing

In his testimony at the November 2001 Travel Board hearing, 
the appellant indicated that he had been out of town when the 
notice of his scheduled March 1998 VA audiological 
examination arrived at his home, and he had not found out 
about the examination until after it was to have taken place.  
He described a problem understanding conversation voices when 
there was associated background noise.  

Service medical records show no complaint or finding of any 
hearing problems.  Of record are several audiometric 
evaluation performed from the time of the appellant's 
enlistment examination in September 1989 and his August 1997 
separation examination, all of which show the appellant's 
hearing acuity to be within the range of normal limits.  The 
September 1989 enlistment examination revealed that decibel 
losses for the frequencies at 500, 1000, 2000, 3000, and 4000 
cycles per second (Hertz) were 10, 0, 0, 0, and 0, 
respectively, in the right ear, for an average decibel loss 
of 2, and were 5, 5, 0, 5, and 0, respectively, in the left 
ear, for an average decibel loss of 3.  An August 1990 
audiological examination, performed the month after the 
appellant entered active service, revealed that decibel 
losses for the frequencies at 500, 1000, 2000, 3000, and 4000 
cycles per second were 5, 0, 5, -5, and 0, respectively, in 
the right ear, for an average decibel loss of 1, and were 0, 
5, 0, 0, and 10, respectively, in the left ear, for an 
average decibel loss of 3.  At the August 1997 separation 
examination, decibel losses for the frequencies at 500, 1000, 
2000, 3000, and 4000 cycles per second were 5, -5, -5, -5, 
and 0, respectively, in the right ear, for an average decibel 
loss of -1, and were -5, -5, 5, 0, and 5, respectively, in 
the left ear, for an average decibel loss of 2.  

The postservice private medical records show no complaint or 
finding of any hearing problems.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 cycles per second (Hertz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The evidence fails to demonstrate the presence of defective 
hearing in service.  Rather it shows that the appellant had 
exception hearing in service which was actually better at the 
end of service than at the beginning of service.  Therefore, 
the Board finds that service connection is not warranted for 
defective hearing.  


ORDER

Service connection is granted for low back strain.  

Service connection is denied for a right ankle disorder, a 
right knee disorder, chronic sinusitis, and defective 
hearing.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

